IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,287-01


                   EX PARTE EDWARD FRANK WILLIAMS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W13-24143-I(A) IN THE NO. 2 DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J., joined.

                                            ORDER

       Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to 75

years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Williams v. State, No. 05-

15-00470-CR (Tex. App.–Dallas, May 12, 2016). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because defense counsel Brian Wirskye did

not convey a 30-year plea offer when it was made on April 26, 2013. Instead, Applicant did not learn

of this plea offer until over a year later, after Wirskye had been replaced by defense counsel Richard

Franklin. Applicant asserts that he would have accepted the plea offer if he had known about it
                                                                                                        2

before it was withdrawn. Applicant has alleged facts that, if true, might entitle him to relief. Brady

v. United States, 397 U.S. 742 (1970). Accordingly, the record should be developed.

        The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). We are mindful that the record has been developed to some extent, in that it contains

copies of defense counsels’ 2015 letters to the State Bar and an excerpt of a 2014 hearing record.

There are some inconsistencies between these materials. The trial court may order trial counsel

and/or the prosecutors to respond to Applicant’s claim, if appropriate.

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall

determine if Applicant is represented by counsel, and if not, whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        If appropriate, the trial court may consider and determine whether Applicant's claims should

be barred by laches. If the trial court does so, it must give Applicant the opportunity to explain the

reasons for the delay and give the State's prosecutors an opportunity to state whether Applicant's

delay has caused any prejudice to their ability to defend against Applicant's claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                 3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 23, 2022
Do not publish